DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Method claims 14-16 recite using a camera to view the distal opening.  The original specification fails to disclose the method step of using a camera to view the distal opening.  Rather, the closest support of such a method step is that the camera is capable of having a viewing direction that captures the distal opening (see original claim 6).  Said capability does not mean that an actual image is captured.  Instead the capability merely describes that the camera at some point is aimed at the opening.  The specification does not disclose an image is taken at that time.  On the contrary it appears from Fig. 3 that no image is taken of the distal opening and instead the camera is moved from a position aimed at the opening to a location that has the best view of brain tissue and not the opening.  Then, an image is taken of the target brain tissue.
Applicant does not note a specific citation for the newly amended limitation.
Since the specification as originally filed does not disclose the method step claimed, Applicant has not provided support for the claimed subject as required by Section 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8, 17, and 18 are indefinite because it is unclear what the relative bounds of the term approximate are.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, 8, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2010/0081875 A1 to Fowler et al. in view of U.S. Patent No. 5,395,030 A to Kuramoto.
Regarding claim 1, Fowler discloses a trocar for insertion into an organ of a patient, the trocar comprising: a body comprising a cannula having a longitudinal axis (see 3); a camera fitted inside the cannula (see 4); and a movable element (see 7 and/or 11), which is coupled to the camera and is configured to be moved along the longitudinal axis of the cannula and to move the camera along the cannula (see Figs. 2-5 and para 11, 12, 33, 34, and 55-62).
Fowler discloses a slide control but does not elaborate on the details of how the device is longitudinally slid.
However, Kuramoto discloses a similar imaging surgical device, comprising a slide control handle positioned external to the body and configured to move the movable element along the longitudinal axis and thereby move the camera along the cannula (see Figs. 1-5 and col 7 ln 26-col 8 ln 59, noting knob 7 rotates and causes imaging elements 44-46 and surgical element 6 to translate along the longitudinal axis).
	It would have been an obvious and predictable substitution to have used the knob translation of Kuramoto instead of the slider in Fowler because doing so would predictably apply imaging head translation with an easy to use knob interface.  Essentially, the substitution is one known translation system for another.
Regarding claim 2, Fowler discloses a trocar, wherein the movable element is configured to be slid in a channel formed at an inner wall of a cannula, parallel to the longitudinal axis, and wherein a distal end of the movable element is coupled to the camera (see Figs. 2-5 and para 11, 12, 33, 34, and 55-62).
Regarding claim 3, Fowler discloses a slide control but does not elaborate on the details of how the device is longitudinally slid.
However, Kuramoto discloses a similar imaging surgical device, comprising a slide control handle coupled to a proximal end of the movable element, the slide control handle comprising a rotatable camera-position control knob configured to be rotated and, by being rotated, to move the movable element and the camera (see Figs. 1-5 and col 7 ln 26-col 8 ln 59, noting knob 7 rotates and causes imaging elements 44-46 and surgical element 6 to translate along the longitudinal axis).
	It would have been an obvious and predictable substitution to have used the knob translation of Kuramoto instead of the slider in Fowler because doing so would predictably apply imaging head translation with an easy to use knob interface.  Essentially, the substitution is one known translation system for another.
Regarding claims 7, 17, and 18 Fowler discloses an apparatus, comprising: a trocar for insertion into a patient, the trocar comprising: a cannula having a longitudinal axis; a camera fitted inside the cannula; and a movable element, which is coupled to the camera and is configured to be moved along the longitudinal axis of the cannula and to move the camera along the cannula; and a handle (see Figs. 2-5 and para 11, 12, 33, 34, and 55-62).  Fowler also discloses that the movable element comprises a portion or feature defining an approximate right angle positioned distal to the proximal end of the movable element and proximal to a distal end of the cannula, where the feature is positioned at a proximal end of the trocar (see Fig. 4, noting the curved section of the movable element between 11 and 10).
Fowler discloses a slide control but does not elaborate on the details of how the device is longitudinally slid.
However, Kuramoto discloses a similar imaging surgical device, comprising a slide control handle coupled to a proximal end of the movable element, the slide control handle comprising a rotatable camera-position control knob configured to be rotated and, by being rotated, to move the movable element and the camera (see Figs. 1-5 and col 7 ln 26-col 8 ln 59, noting knob 7 rotates and causes imaging elements 44-46 and surgical element 6 to translate along the longitudinal axis).
	It would have been an obvious and predictable substitution to have used the knob translation of Kuramoto instead of the slider in Fowler because doing so would predictably apply imaging head translation with an easy to use knob interface.  Essentially, the substitution is one known translation system for another.
Similarly, regarding claim 8, Kuramoto discloses an imaging surgical device, wherein the movable element is configured to be slid in a channel formed at an inner wall of a cannula, parallel to the longitudinal axis, wherein a distal end of the movable element is coupled to the camera, and wherein the slide control handle comprises a rotatable camera-position control knob configured to be rotated and, by being rotated, slide the movable element (see Figs. 1-5 and col 7 ln 26-col 8 ln 59, noting knob 7 rotates and causes imaging elements 44-46 and surgical element 6 to translate along the longitudinal axis).
	It would have been an obvious and predictable substitution to have used the knob translation of Kuramoto instead of the slider in Fowler because doing so would predictably apply imaging head translation with an easy to use knob interface.  Essentially, the substitution is one known translation system for another.
Regarding claims 12 and 13, Fowler discloses a method, comprising: inserting a trocar into an organ of a patient, the trocar comprising: a cannula having a longitudinal axis; a camera fitted inside the cannula; and a movable element, which is coupled to the camera and is configured to be moved along the longitudinal axis of the cannula and to move the camera along the cannula; and moving the movable element and the camera (see Figs. 2-5 and para 11, 12, 33, 34, and 55-62).
Fowler discloses a slide control but does not elaborate on the details of how the device is longitudinally slid.
However, Kuramoto discloses a similar imaging surgical method, further comprising using a slide control handle that is external to a body of the trocar and is coupled to a proximal end of the movable element, wherein moving the movable element comprises rotating a camera-position control knob coupled to the slide control handle, so as to slide the movable element in a channel formed at an inner wall of a cannula, parallel to the longitudinal axis (see Figs. 1-5 and col 7 ln 26-col 8 ln 59, noting knob 7 rotates and causes imaging elements 44-46 and surgical element 6 to translate along the longitudinal axis).
	It would have been an obvious and predictable substitution to have used the knob translation of Kuramoto instead of the slider in Fowler because doing so would predictably apply imaging head translation with an easy to use knob interface.  Essentially, the substitution is one known translation system for another.
Claims 4, 5, 9, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler and Kuramoto and further in view of U.S. Patent No. 5,391,199 A to Ben-Haim or over Fowler and Ben-Haim.
Regarding claims 4 and 5, Ben-Haim discloses a device comprising a position sensor, which is attached to an inner wall of a distal end of the cannula, and is configured to generate signals indicative of a position of the distal end in the organ; and wherein the position sensor is a magnetic position sensor (see Figs. 5 and 9, abstract, col 5 ln 60-66, col 9 ln 45-68, and col 13 ln 19-31).
It would have been obvious to one of skill in the art to have combined a tracking system as disclosed in Ben-Haim to the device of Fowler because doing so would record the location of the device in the body and also allow a user to ascertain the position of the trocar in the body on a medical image.  Examiner notes that the combination of references reads on the placement of the sensor.  In the alternative finding the optimum location for the sensor so it accurately depicts tip location and does not interfere with the other working elements would have been a mere matter of design. 
Regarding claims 9, 11, 14, and 16 Fowler discloses a system and method, comprising: a trocar for insertion into an organ of a patient, the trocar comprising: a cannula having a longitudinal axis and a distal opening along the longitudinal axis (noting that since the end of Fowler’s opening is sloped along the longitudinal axis, said opening is also at least partially along the longitudinal axis); a camera fitted inside the cannula; and a movable element, which is coupled to the camera and is configured to be moved along the longitudinal axis of the cannula and to move the camera along the cannula and proximal to the distal opening thereby allowing the camera to capture images of the distal opening (see Figs. 2-5 and para 11, 12, 33, 34, and 55-62).  Examiner notes moving the movable element and capturing images as claimed are merely intended uses and the device of Fowler is capable of performing said intended uses.
Fowler may not explicitly disclose a position tracking system. 
However, Ben-Haim discloses a device comprising a position sensor, which is attached to an inner wall of a distal end of the cannula, and is configured to generate signals indicative of a position of the distal end in the organ; and wherein the position sensor is a magnetic position sensor (see Figs. 5 and 9, abstract, col 5 ln 60-66, col 9 ln 45-68, and col 13 ln 19-31).  Ben-Haim also disclose a processor, which is configured to: using the signals generated by the position sensor, estimate the position of the distal end of the trocar in the organ (see Figs. 5 and 9, abstract, col 5 ln 60-66, col 9 ln 45-68, and col 13 ln 19-31).  
It would have been obvious to one of skill in the art to have combined a tracking system as disclosed in Ben-Haim to the device of Fowler because doing so would record the location of the device in the body and also allow a user to ascertain the position of the trocar in the body on a medical image.  Examiner notes that the combination of references reads on the placement of the sensor.  In the alternative finding the optimum location for the sensor so it accurately depicts tip location and does not interfere with the other working elements would have been a mere matter of design. 
Regarding the method claims, Examiner notes that Applicant merely discloses a structural arrangement to support the method step of using a camera to view a distal opening.  Fowler disclose the same structural arrangement.  Examiner therefore concludes that a skilled artisan would have found taking said image an obvious and predictable use of said structural arrangement.  
Alternatively, Examiner takes Official Notice that taking an image of the cannula, opening, and exterior of the device are all well known and common place when imaging is performed continuously during a procedure.  Accordingly, taking said image would have been obvious and predictable for showing a user the location and surroundings of the camera in Fowler.  Further, such an arrangement would predictably show to a user if the camera was in the cannula, at the opening of the cannula, or out of the cannula.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fowler and Kuramoto and further in view of U.S. PG Pub. No. 2012/0232339 A1 to Csiky.
Regarding claim 6, Csiky discloses a similar trocar device, wherein a camera is tilted relative to the longitudinal axis, so as to have a viewing direction that captures a distal opening of the cannula (see angled camera 44 in Fig. 19 as contrasted with non-angled camera in Fig. 19/A).
It would have been obvious and predictable to a skilled have combined the teachings of Fowler and Csiky because doing so would predictably allow for lateral imaging, thus expanding the field of view of the device.  Examiner notes that Csiky could also be used as a primary reference.
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler, Kuramoto, and Ben-Haim as applied to claims 9 and 14 above, and further in view of U.S. PG Pub. No. 2014/0241600 A1 to Mountney et al.
Regarding claims 10 and 15, Mountney discloses a similar imaging system, wherein the processor is further configured to: based on the estimated position, register an image acquired by the camera with a reference medical image; and present the image acquired by the camera and the reference medical image, registered with one another, to a user (see para 13, 27 and Figs. 1 and 3).
It would have been obvious and predictable to a skilled have combined the teachings of Fowler and Mountney because doing so would predictably allow for enhanced surgical guidance, wherein a pre-op image is overlaid with local imaging data so that a user can better grasp the surgical scene (see for example para 6).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fowler, Kuramoto, and Ben-Haim as applied to claim 4 above, and further in view of U.S. PG Pub. No. 2006/0116571 A1 to Maschke et al.
Regarding claim 19, Maschke discloses a similar medical device, wherein the position sensor comprises a communication conduit, the communication conduit passing through the slide control handle (see wires 2-4 in Figs. 1-4 and para 36-38, noting in combination with Fowler said wires would pass through handle to a control terminal).
It would have been obvious to one of skill in the art to have used signal wires because doing so would predictably allow sensed position signals to be delivered to and processed by an external computer.
Regarding claim 20, Maschke discloses a similar medical device, wherein a position sensor is located distal to the camera and being configured to not enter a field-of-view of the camera (see Fig. 3, wherein all imaging modality cameras are proximal to the distal position sensors).
It would have been obvious to one of skill in the art to have combined the teachings of Fowler and Maschke because doing so would predictably allow sensed position signals to be correlated with camera images, thus improving the ability of the user to grasp the surgical scene (see para 21 and 22).
Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/             Primary Examiner, Art Unit 3793